 1
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
 9   Donnie Romone Twiggs,                              No. CV-18-00005-PHX-NVW (MHB)
10                         Petitioner,
                                                        ORDER
11   v.                                                 and
12                                                      DENIAL OF CERTIFICATE OF
     Charles L. Ryan, et al.,
                                                        APPEALABILITY AND IN FORMA
13                         Respondents.                 PAUPERIS STATUS
14
            Pending before the Court is the Report and Recommendation (“R&R”) of
15   Magistrate Judge Michelle H. Burns (Doc. 36) regarding petitioner’s Amended Petition for
16   Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 5). The R&R recommends
17
     that the Petition be denied and dismissed with prejudice. The Magistrate Judge advised
18   the parties that they had fourteen days to file objections to the R&R. (R&R at 7 (citing 28
19   U.S.C. § 636(b)(1)); Rules 72, 6(a), 6(b), Federal Rules of Civil Procedure. Petitioner filed
20
     objections on February 4, 2019 (Doc. 38).
21          The Court has considered the objections and reviewed the Report and
22   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
23
     the court must make a de novo determination of those portions of the Report and
24   Recommendation to which specific objections are made). The Court agrees with the
25   Magistrate Judge’s determinations, accepts the recommended decision within the meaning
26
     of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
27
28
 1
     636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
 2
     the findings or recommendations made by the magistrate”).
 3
            Petitioner’s request for appointment of counsel on appeal must be presented to the
 4
     Court of Appeals, as this Court lacks jurisdiction. The Clerk of this Court does not have
 5
     the forms for moving for appointment of counsel on appeal, so the request for the Clerk to
 6
     send Petitioner such a form must be denied.
 7
            IT IS THEREFORE ORDERED that Report and Recommendation of the
 8
     Magistrate Judge (Doc. 36) is accepted.
 9
            IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
10
     and dismissing Petitioner’s Amended Petition for Writ of Habeas Corpus filed pursuant to
11
     28 U.S.C. § 2254 (Doc. 5) with prejudice. The Clerk shall terminate this case.
12
            IT IS FURTHER ORDERED that Petitioners motion for the Clerk to send him a
13
     form for appointment of counsel on appeal (Doc. 39) is denied.
14
            A request for a certificate of appealability will be denied because dismissal of the
15
     Petition is justified by a plain procedural bar and jurists of reason would not find the
16
     procedural ruling debatable.
17
            Dated: February 6, 2019.
18
19
20
21
22
23
24
25
26
27
                                                  -2-
28
                                                     
